Citation Nr: 1631705	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-04 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.   Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.   Entitlement to a separate compensable rating for bilateral sciatica. 


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to February 1992 and from December 1992 to July 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, and a June 2013 rating decision of the Boise, Idaho RO.  Jurisdiction of the claims file is with the Boise RO.

A February 2015 Board decision denied a rating in excess of 50 percent for PTSD and a separate compensable rating for bilateral sciatica.  An April 2016 decision by the United States Court of Appeals for Veterans Claims (CAVC) set aside the February 2015 Board decision as to those two issues and remanded the matters for further proceedings, as detailed below. 

At the outset, the Board notes that there has been AOJ consideration of the evidence in the file after the last issuance of the SSOC with regard to the issue of entitlement to a rating in excess of 50 percent for PTSD.  Therefore, this issue is properly before the Board.

As a final preliminary matter, the Board notes the holding in Rice with regard to the issue of total disability based on individual unemployability.  As this issue is currently being developed and adjudicated by the RO subsequent to the February 2015 Board remand, the Board will not address this issue at this time. 

With regard to the issue of entitlement to a separate compensable rating for bilateral sciatica, the Board notes that there has not been AOJ adjudication and therefore this issue is being REMANDED to the AOJ.



FINDING OF FACT

The preponderance of the evidence shows that the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  Overall, the frequency, duration, and severity of the Veteran's symptomatology have not produced more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159. 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the Veteran's PTSD, April 2016 joint motion for partial remand (JMPR) directed the Board to readdress whether it should obtain a new medical examination/opinion, in order to fulfill the duty to assist the Veteran in the development of his claim, or explain, with sufficient reasons or bases, why such action is not necessary.  

The Board notes that the Veteran was last afforded a VA examination for his PTSD in October 2015.  Since October 2015, there is no indication in the record, and the Veteran himself has not asserted, that there has been a change or worsening of his PTSD symptoms.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veterans' contention that the pertinent disability had increased in severity).  The Board acknowledges the argument put forth by the Veteran's attorney in his appellate brief to CAVC, specifically, that "the Board decided the claim for an increased rating on the stale, 40-plus-month-old May 2013 exam."  However, since his new examination in October 2015, there has been no indication of a worsening of the Veteran's condition, and is therefore this examination is adequate for rating purposes.

II.   PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings). 

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal),due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

Analysis

Historically, service connection for PTSD was granted by rating decision in June 2009, and a 50 percent rating was assigned effective April 16, 2008.  The Veteran filed a claim for increase in April 2013, which was denied in a June 2013 rating decision.  The Veteran timely appealed.  During a 2009 VA examination, the Veteran reported suicidal thoughts.  In particular, the Veteran reported plans of running his car off the road or using a gun, but the thoughts of his kids prevented any action.  In a December 2009 VA psychiatric consultation report, the examiner noted the Veteran's suicidal ideation to be chronic.  In a February 2010 treatment report, a VA mental health provider continued to report that the Veteran exhibited chronic suicidal ideation.  During an October 2010 PTSD examination, the Veteran reported seeking emergency care in connection with his contemplating suicide.  An October 2010 treatment record indicates that the Veteran reported vague thoughts of suicide, but explained that his rifle and ammunition were separately locked away and that family pressures against such action prevented him from carrying through.  In treatment records dated December 2012, the Veteran reported having thoughts of taking his own life, but the VA examiner indicated the risk potential for suicidal behavior was assessed as low.

VA treatment records from December 2012 to May 2013 reveal that the Veteran complained in December 2012 of symptoms of PTSD, including significant insomnia and nightmares.  VA treatment records from January 2013 indicate that the Veteran was on zolpidem for his insomnia for approximately three years prior.  When seen in April 2013, the Veteran complained of nightmares, exaggerated startle response, extremely poor sleep, irritability, flashbacks, depressed mood, anhedonia, feelings of worthlessness, and fatigue.  On mental status evaluation, the Veteran was unshaven and his mood was depressed.  His speech was within normal limits and his thought processes were logical and goal directed.  He denied suicidal or homicidal ideation.  His insight and judgment appeared intact.  The diagnoses were PTSD, chronic pain syndrome, and major depression.  His GAF score was noted to be in the 50s. 

On VA examination in May 2013, which included review of the record, the examiner indicated that the Veteran's GAF score reflects moderate depressive and posttraumatic stress symptoms with some difficulty in social and occupational functioning.  The examiner indicated that the Veteran remains married to his wife and that the Veteran reported their relationship being "good for the most part."  The Veteran reported that he has no motivation and spends most days sitting on the cough watching television.   The examiner stated that the Veteran's mood was dysphoric and his affect was constricted but his thought process was logical and non-tangential, with responsive thought content without delusions, paranoia, or symptoms of psychosis.  The examiner noted that the Veteran had passive suicidal ideation without plan or intent with no homicidal ideations present.  The Veteran reported that he had little energy, did not enjoy life, had little interest in things he used to enjoy, was socially isolated, and that all of those things impact his marital and family relationships.  The examiner noted that the Veteran experienced depressed mood, chronic sleep impairments, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting. 

On VA examination in October 2015, the Veteran indicated that he and his wife get into arguments pretty often, usually over finances and a couple of times per year it gets a little bit physical.  The Veteran indicated that he has a couple of people he calls friends that he has contact with every couple of months.  The Veteran reported that he recently started going fishing with a veteran run organization and also found another veteran run organization which gets veterans involved with horses.  The Veteran stated that he stays home a lot, however.  The examiner noted that the Veteran experiences persistent negative emotional state; depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbance.  The examiner indicated that the Veteran's behavior was within normal limits and that the Veteran did not have any suicidal/homicidal ideation.  The examiner noted that the Veteran is depressed about half the days each week (since July 2015) with loss of interest, feeling of worthlessness, difficulty focusing, fatigued/tires easily but with no manic episodes ever. 

Based on the foregoing, the Board finds that the preponderance of the evidence supports the award of a 70 percent disability rating.  In that regard, the competent and credible evidence of record demonstrates that the Veteran's PTSD with depressive disorder is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as depression, anxiety, hypervigilance, chronic sleep impairments, impaired impulse control and difficulty establishing and maintaining effective work and social relationships.  The clinical evidence of record shows that the Veteran has anger/rage, which he sometimes takes out on his wife; significant insomnia and nightmares; hypervigilance; difficulty focusing; feeling of worthlessness; loss of interest; and experiences panic attacks more than once a week.  The Veteran's lay assertions establish that he has little energy, does not enjoy life, has little interest in things he used to enjoy, is socially isolated, and that all of these things impact his marital and family relationships.

Additionally, the Board notes that on VA examination in May 2013, which included review of the record, the examiner indicated that the Veteran's GAF score (in the 50s) reflects moderate depressive and posttraumatic stress symptoms with some difficulty in social and occupational functioning.  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF score in the 50s.  In this regard, such scores present moderate symptoms, which is consistent with no more than a 70 percent rating.

The Board finds that the evidence does not show symptoms that more nearly approximate the criteria for a 100 percent rating under the General Rating Formula.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

In evaluating this claim, the Board notes that prior VA treatment records indicate that the Veteran experienced suicidal ideation, which is contemplated by the 70 percent rating.  The Board notes that while the Veteran sometimes indicated that he experienced suicidal ideation, specifically on VA examination in May 2013, the Veteran indicated that he had passive suicidal ideation without plan or intent with no homicidal ideation; he more often indicated that he had no plans.  Specifically, in April 2013, the Veteran denied suicidal and homicidal ideation and again on VA examination in October 2015, the Veteran denied suicidal and homicidal ideation.  Therefore, the Veteran's danger of hurting self or others is not "persistent" and does not more nearly approximate the criteria for a 100 percent rating. 

The Board additionally notes that while the Veteran indicated on VA examination in October 2015 that he stays at home a lot, he also goes fishing with a veteran-run organization and participates with his wife in a veteran run organization that gets veterans involved with horses.  

Furthermore, there is no evidence of gross impairment in communication, grossly inappropriate behavior, an inability to perform activities of daily living, disorientation to time or place, or other similar symptoms.  Moreover, the Board finds that the Veteran's PTSD and depressive symptomatology, as previously discussed, is not of such severity or frequency to result in total occupational and social impairment.  In this regard, while there is some question as to whether the Veteran's psychiatric disability renders him unemployable, the evidence does not show that such results in total social impairment as the Veteran is married, recently had a job, has some friends he keeps in touch with, and attends social events with veteran run organizations.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula. 

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected psychiatric disability; however, the Board finds that the severity of the Veteran's symptoms have been stable throughout this appeal period and therefore, further staged ratings for such disability is not warranted.


ORDER

Entitlement to a 70 percent rating for PTSD is granted.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary.  A review of the Veteran's claims file reveals that he was afforded a VA examination for his back, which included neurological evaluation, in October 2015.  As this evidence is pertinent to the issue on appeal, namely, entitlement to a separate compensable rating for bilateral sciatica, the Board must remand the appeal for AOJ consideration of this evidence. 

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case pertaining to the issue of entitlement to a separate compensable rating for bilateral sciatica.  The Board notes that a medical examination pertaining to the Veteran's back was rendered in October 2015.  As there is no SSOC reflecting consideration of this evidence, the issue must be readjudicated. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


